Citation Nr: 1311595	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to kidney stone surgery in October 2008 and follow-up care provided by VA. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1964. 

This case has a lengthy procedural history and comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and December 2009 rating decisions of the RO in Chicago, Illinois.  In its August 2005 rating decision, in pertinent part, the RO denied service connection for a lung disorder and depressive disorder.  In its December 2009 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for additional disability due to VA surgery in October 2008 for kidney stones.

In December 2010, the Veteran and his wife provided testimony at a video hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In April 2011, the Board denied entitlement to service connection for a pulmonary disorder, and remanded the issues of entitlement to compensation under 38 U.S.C.A. § 1151 and the application to reopen the claim of service connection for a major depressive disorder to the RO via the Appeals Management Center (AMC), for additional development.  The case was subsequently returned to the Board.

Because the claim for service connection for an acquired psychiatric disorder has been previously considered, denied, and not timely appealed, new and material evidence is required to reopen this claim and warrant consideration of it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  Regardless of what the RO determined in this regard, the Board must also make this threshold preliminary determination before proceeding further, because it in turn affects the Board's jurisdiction to consider this claim on its underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

The evidence shows that over the years, the Veteran has been diagnosed with different psychiatric disorders at various times, including depression and generalized anxiety disorder.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In Boggs v. Peake, 520 F.3d 1330 (2008), the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on a distinct factual basis.  Essentially, claims based upon distinctly diagnosed diseases or injuries are considered separate claims.  Id.  However, in the instant case, claims for service connection for an acquired psychiatric disorder (variously diagnosed) were previously denied in unappealed rating decisions.  In other words, service connection was previously denied for multiple psychiatric disorders.  As noted in the April 2011 decision, the Board finds that the current claim for service connection for an acquired psychiatric disorder is not an independent claim based on a distinct factual basis, since the Veteran's current claim for service connection for an acquired psychiatric disorder is based on the same diagnosed psychiatric disorders as his prior claims.

The Board also notes that the Veteran now contends that he has depression secondary to his service-connected disabilities, versus directly incurred in service.  However, a new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Consequently, the Board must first determine whether there is new and material evidence to reopen this claim for a psychiatric disorder.

Since the August 2012 supplemental statement of the case, the Veteran has submitted additional pertinent evidence to the Board and has waived his right to have the RO initially consider it.  38 C.F.R. § 20.1304.  A review of this evidence reflects that while this case has been pending at the AMC, additional issues are/were being adjudicated at the RO, including entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).  In a November 2012 letter to the Veteran, the RO stated that it had received the Veteran's June 2011 letter claiming service connection for a psychiatric disorder, but would take no action on this claim as the issue was currently on appeal.

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to kidney stone surgery in October 2008, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO most recently denied the claim for service connection for an acquired psychiatric disorder (other than PTSD) in a May 1983 rating decision and notified the Veteran of the decision and of his procedural and appellate rights, but he did not appeal that decision.

2.  Some of the evidence received since the May 1983 decision is not cumulative or redundant of evidence already of record and considered in that decision and prior decisions and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision that most recently denied the Veteran's claim of entitlement to service connection for a psychiatric disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2012).

2.  New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board previously remanded the Veteran's application to reopen a claim for service connection for a psychiatric disorder in April 2011, primarily for the AMC to send him and his representative a VCAA notice letter that is compliant with the Court's holding in Kent, supra.  In that remand, the Board indicated that the last prior final decision denying service connection for a psychiatric disorder was dated in May 1983.  However, in its subsequent May 2011 VCAA letter to the Veteran and his representative, the AMC identified the last prior final decision as to this issue as the August 2005 decision.  The August 2005 decision is not final, as it is the decision currently on appeal.  

Although the May 2011 notice letter is inaccurate as noted above, the Board finds that in light of the favorable disposition in this Board decision as to the issue of whether new and material evidence has been submitted, further discussion of these duties to notify and assist the Veteran with this claim is unnecessary because the claim is being reopened.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  

Service Connection 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

New and Material Evidence

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (initially claimed as a nervous condition) was first considered and denied by the RO in a February 1965 decision that found no evidence of a current nervous condition.  The Veteran was properly notified of that decision by way of a letter dated in March 1965, and he did not appeal.  Hence, that decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In a November 1967 rating decision, the RO denied service connection for a psychiatric disorder characterized as "conversion reaction," finding that this disorder was not related to service.  The Veteran was properly notified of that decision by way of a letter dated in December 1967, and he did not appeal.  Hence, that decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In an August 1977 rating decision, the RO denied service connection for a nervous condition.  The Veteran was properly notified of that decision by way of a letter dated in September 1977, and he did not appeal.  Hence, that decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In a May 1983 rating decision, the RO in pertinent part, determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a nervous condition.  In its decision, the RO considered the Veteran's complaints of nervousness and depression.  The Veteran was properly notified of that decision by way of a letter dated in June 1983, he did not file a notice of disagreement with respect to the RO's determination as to this issue (see 38 C.F.R. § 20.201), and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 1983 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2012). 

In November 2003, the Veteran filed an original claim for service connection for posttraumatic stress disorder (PTSD).  In an April 2005 rating decision, in pertinent part, the RO denied service connection for PTSD.  The Veteran was properly notified of that decision by way of a letter dated in April 2005, and he did not appeal the RO's determination as to this issue.  Hence, that decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In May 2004, the Veteran filed an application to reopen a claim for service connection for depression.

The evidence of record at the time of the prior final May 1983 rating decision that denied service connection for a psychiatric disorder (other than PTSD) included the Veteran's service treatment records from his November 1963 to September 1964 period of active service, which reflect that on neurology consultation in April 1964, the examiner found no organic disease, and diagnosed immature personality.  On psychiatric evaluation in June 1964, the Veteran reported multiple vague physical complaints.  The examiner indicated that his thought processes were intact, his mood was even, his affect was appropriate, and there were no manifestations of overt mental illness.  The diagnostic impression was passive-dependency reaction, moderate.  Administrative separation was recommended.  The evidence of record at the time of the prior final decision also included a report of a January 1965 VA psychiatric examination in which the examiner indicated that there was insufficient evidence to continue the diagnosis of a personality disorder, of a passive-aggressive personality.  The examiner indicated that no neuro-psychiatric disorder was found at present.  

Additional evidence of record at the time of the prior May 1983 decision also included a report of an August 1967 VA hospital admission, in which the Veteran was treated for rheumatoid arthritis and conversion reaction, and a report of an April 1970 VA neuropsychiatric examination that diagnosed anxiety neurosis.  A report of VA hospital admission from April to May 1970, reflects that the Veteran was treated for ankylosing spondylitis and anxiety reaction.  A report of a March 1983 VA neuropsychiatric examination reflects that the Veteran reported that he had been nervous since about 1968.  He said he had been frequently depressed since 1982, and also reported a prior suicide attempt.  The examiner diagnosed generalized anxiety disorder.  A report of a March 1983 VA examination by an internist reflects that the Veteran had a strong emotional overlay which probably contributed to his symptomatology.

Evidence received since that May 1983 denial includes additional VA medical records showing episodic evaluation and treatment for psychiatric symptoms, variously diagnosed.  This evidence is cumulative, not new, as it merely reflects the continued existence of a psychiatric disorder (however diagnosed), and the RO already acknowledged and conceded he had a diagnosis of a psychiatric disorder when previously considering and denying his claim in May 1983.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.). 

In alleging that his current psychiatric disorder was incurred in service, the Veteran is merely reiterating the same argument he made prior to the RO denying his claim in May 1983.  So this, too, is not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315   (1992); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

Additional evidence of record since the prior May 1983 decision also includes reports of VA gastrointestinal examinations dated in February 1985 and November 1988 by the same internist who performed the March 1983 examination.  In February 1985, the examiner said that the Veteran had anxiety with multiple symptoms in the service as well as out of the service.  In both examination reports, he opined that the Veteran's symptomatology was a picture of anxiety.  In February 1985, he said that this was one of the reasons that the Veteran was only in service for such a short period of time.  In November 1988 he observed that the rating board had never rated the Veteran for anxiety, which surprised him.  Subsequent VA medical records reflect other psychiatric diagnoses, including depression.  On VA psychiatric examination in June 2005, the examiner diagnosed depressive disorder due to non-service-connected heart attack.

The Board finds that some of this additional evidence, especially in combination, is new and material.  Specifically, the claims file now contains VA examination reports suggesting that the Veteran's current psychiatric disorder was incurred in service, the lack of which was the basis for the prior denial of this claim, as well as his hearing testimony regarding depression for ten years as a result of his many current disabilities, including his service-connected back disability.  The Board finds that this evidence is both new and material, as it was not of record at the time of the prior final denial, and, when considered with the evidence of record, it at least triggers VA's duty to assist by providing a medical opinion.  Shade, supra.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, so this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened, and the claim is granted to this extent only.


REMAND

Regrettably, further development is required prior to readjudicating the claims for service connection for an acquired psychiatric disorder, and for compensation under 38 U.S.C.A. § 1151.  

The Veteran contends that he has depression secondary to service-connected disabilities, or, alternatively, that he has a psychiatric disorder that was incurred in service.  The Board must consider this claim in light of the several diagnoses he has received, since the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As noted above, the Veteran has been diagnosed with various psychiatric disorders over the years, including generalized anxiety disorder and, most recently, depression.  But the Board also finds that there is a question as to whether or not the Veteran has had continuous symptoms of a psychiatric disorder since service, particularly in light of the Veteran's testimony in December 2010 that he first noticed depression symptoms ten years ago, and did not recall having these symptoms prior to that time.

Records reflect that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in 2000, based on a primary diagnosis of coronary artery disease, and a secondary diagnosis of a back disability.  It was noted that he suffered a myocardial infarction (heart attack) in 1987, and in April 1999, at which time he underwent triple bypass surgery.  The SSA determined that he became disabled in April 1999.

The Veteran's current cardiac disorder is not a service-connected disability, and his low back disability is a service-connected disability.

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In connection with the current appeal, a VA psychiatric examination was conducted in June 2005.  The only Axis I diagnosis was depressive disorder due to heart attack.  The examiner opined that it was less likely as not that the current depression was related to an in-service mental condition or that his in-service mental condition played a role in his current depression.  She also stated that "Depression service connected or non-service connected is less likely than not to interfere with or prevent performance of activities consistent with his work experience or prior education or training."  No rationale was provided for her medical opinion as to the etiology of the current depression, and her opinion statement as to the effects of the current depression is equivocal.  

The Court has explained that it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that the June 2005 VA examination report is inadequate, as there is no supporting rationale.  Accordingly, another VA examination is required.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Moreover, the examiner did not provide a clear medical opinion as to whether the current depression was caused or permanently aggravated by a service-connected disability.  So medical comment is needed concerning this, as well, since medical evidence generally is needed to associate a claimed condition with service or a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998).

With respect to the claim for compensation under 38 U.S.C.A. § 1151 for additional disability due to kidney stone surgery in October 2008, the record reflects that after the Veteran was diagnosed with an obstructing left kidney stone, on October 30, 2008, he underwent a cystoscopy, left retrograde pyelogram, and left ureteroscopy with laser lithotripsy.  The operative report notes a complication of a left ureteral perforation.  On October 31, 2008, he underwent percutaneous nephrostomy tube and antegrade ureteral stent placement.  The left ureteral stent was removed in January 2009.

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012).  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2012). 

Although most of the April 2011 remand actions were completed (obtaining the relevant VA medical records, the informed consent forms for each procedure, and a VA medical opinion with addenda) the Board finds that another remand is required as all of the remand actions were not completed.  Stegall v. West, 11 Vet. App. 268 (1998) (When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken).

Specifically, although the Board asked the AMC to obtain relevant records pertaining to the Veteran's Federal Tort Claims Act (FTCA) litigation regarding this very same surgery, the only action taken by the AMC to obtain these records was to write to the Veteran in May 2011 and ask him to provide a signed consent form in order to enable it to obtain these records.  However, such a consent form is not needed, as these records are in VA's custody.  

A January 2009 letter from VA's Regional Counsel in Hines, Illinois is on file, indicating that that office had received the Veteran's medical malpractice tort claim.  A copy of the Veteran's December 2008 Standard Form (SF) 95 (Claim for Damage, Injury or Death) is also of record, and reflects that the tort claim pertains to the October 30 and 31, 2008 surgeries and follow-up treatment in November 2008.  The AMC should contact the VA Regional Counsel in Hines, Illinois, and attempt to obtain its copy of the Veteran's SF-95, any expert medical opinion obtained from a VA physician in the context of adjudicating the tort, and the decision letter indicating whether the tort claim was granted or denied.

If the Veteran ultimately receives an award for his 38 U.S.C.A. § 1151 claim, it would be subject to offset against any FTCA award.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Regional Counsel in Hines, Illinois and request that copies of any non-work-product documentation developed in association with the Veteran's Federal Tort Claims Act claim, filed in December 2008, be forwarded for incorporation into the claims file.  

In particular, the AMC/RO should request from the Regional Counsel a copy of the SF-95, any expert medical opinion obtained in the context of adjudicating the tort claim, and the decision letter stating whether or not the tort claim was granted.

If any requested records are unavailable, or the search for them otherwise yields negative results, and it is determined after sufficient follow-up attempts that further attempts to obtain these records would be futile, this must be documented in the claims file.

2.  Schedule a VA examination to determine the etiology of any current psychiatric disorder.  The claims file, including a copy of this remand, must be provided to and reviewed by the examiner.  All necessary diagnostic testing and evaluation should be performed.  The examiner should be asked to: 

a) Identify all current psychiatric diagnoses; then

b) indicate the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder is (1) related to the Veteran's military service, or (2) was caused or (3) permanently aggravated by a service-connected disability.  The record currently before the Board reflects that the Veteran's service-connected disabilities are a lumbosacral spine disability, reflux esophagitis, and left otitis media.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The Veteran is hereby advised that failure to report for this VA compensation examination, without good cause, may have adverse consequences on this pending claim. 38 C.F.R. § 3.655.

3.  Then readjudicate the claims for service connection for an acquired psychiatric disorder and for compensation under 38 U.S.C.A. § 1151 in light of all additional evidence received since the August 2012 supplemental statement of the case.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


